Opinión disidente del
Juez Asociado Señor Negrón García.
“Nadie sostendría que se deben poner obstáculos indebidos en el camino de un movimiento político nuevo y responsable que desee incluir sus candidatos en la papeleta electoral para que el público los evalúe. Por otro lado, ningún observador político serio defendería el derecho de los ‘partidos’ frívolos y oportunis-tas a confundir la papeleta y el electorado. El problema es de-terminar si el miedo de los que se oponen [a los partidos nuevos], porque esto amenazaría la agradable ‘estabilidad’ del actual sistema, está justificado.” M. Pabón, Los derechos y los *400partidos políticos en la sociedad puertorriqueña, Río Piedras, Ed. Edil, 1968, pág. 110.
I
La subordinación del orden político a los derechos del hombre y el asegurar la libre participación del ciudadano en las decisiones colectivas —Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1— se torna ilusoria cuando se imponen obstáculos onerosos al acceso individual a las urnas, al de-recho de asociación y a formar agrupaciones y candidatos. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980); Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980); García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976).
La incuestionable facultad de la Asamblea Legislativa para reglamentar estos derechos no es absoluta: la igual-dad en el trato es requisito sine qua non para validar el proceso mismo. P.R.P. v. E.L.A., 115 D.P.R. 631, 638 (1984); Giménez v. J.E.E., 96 D.P.R. 943 (1968). Si de su faz o en la práctica la legislación es irrazonablemente onerosa e in-hibe sustancialmente la génesis de nuevos partidos, o crea situaciones de inferioridad, los tribunales bajo el escrutinio judicial estricto tienen el deber de reivindicar el derecho al voto, asociación, e igualdad electoral. Si se inmola el prin-cipio igualitario que debe regir en cualquier proceso electoral manteniendo o introduciendo reglas distintas y más onerosas, disminuyendo así el potencial real del ciudadano a organizarse para colectivamente participar en el proceso político —sin que el Estado pueda oponer y demostrar in-terés apremiante— nuestra responsabilidad judicial es descartarla en abono de los derechos constitucionales fun-damentales involucrados.
La meta del Partido Acción Civil de figurar en la pape-leta electoral como opción político-partidista en las próxi-mas elecciones queda frustrada con la respetable opinión mayoritaria.
*401HH HH
El requisito de exclusiva juramentación de peticiones de endoso ante notario público, establecido por el Art. 3.001(3) de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 15 de noviembre de 1978 (16 L.P.R.A. sec. 3101(3)),(1) se justificó a base de la percepción de la Asamblea Legislativa de “cumplí [r] con una tradición en nuestro proceso de inscrip-ción de partidos por petición”. Informe de la Cámara de Representantes sobre el P. de la C. 896 de 24 de octubre de 1978, pág. 3.
La historia de la Ley Electoral de Puerto Rico original desde 1919 hasta el Código Electoral de 1974 y la Ley Electoral de 1977, no avala la conclusión legislativa y existen-cia de esa “tradición”. El requisito de “exclusividad notarial” fue establecido en 1978. En el entorno electoral puertorriqueño la realidad legal siempre había sido más amplia: jurar ante cualquier funcionario autorizado por ley y ante jueces; incluso en la década de 1960 se añadió a los Presidentes de las Juntas Locales de Elecciones.
La imposición legislativa actual de que sólo ante nota-rios pueden juramentarse las inscripciones es una clara restricción frente al fácil acceso a esos otros recursos hu-manos de funcionarios idóneos, disponibles a través de la isla por tarea completa en oficinas públicas.
Reclutar únicamente abogados notarios para que, por la módica suma de $1 por petición, echen a un lado la prác-tica de la abogacía y concentren sus labores en este tipo de actividad inscripcionaria es oneroso. Recordamos también *402la responsabilidad que conlleva radicar en la Secretaría de la Comisión Estatal de Elecciones los informes notariales cada quince (15) días —los cuales deben contener una re-lación de las peticiones de inscripción que han notariza-do— labor que aumenta al preparar sus Registros de Tes-timonios e índices Mensuales y Anules requeridos por la Ley Notarial de Puerto Rico. See. 3.3 del Art. 3 del Regla-mento para la Inscripción de Partidos por Petición de la Comisión Estatal de Elecciones de Puerto Rico de 25 de marzo de 1983.
La razón legítima del requisito de exclusividad notarial que aduce el Estado —evitar candidaturas fraudulentas y frívolas— a base de que las firmas en las peticiones sean confiables y que las agrupaciones políticas tengan apoyo del electorado, se garantizaban sin afixiar el nacimiento de nuevos partidos.
La Sec. 6.1 del Art. 6 del Reglamento para la Inscripción de Partidos por Petición de la Comisión Estatal de Eleccio-nes de Puerto Rico de 25 de marzo de 1983, pág. 9, fija un proceso de convalidación de peticiones en la Sección de Va-lidaciones de la Comisión Estatal de Elecciones, donde sus funcionarios pasan juicio sobre “la corrección, legalidad y validez” de cada petición y las revisan contra los récord y archivos de la Comisión. Entre los fundamentos para re-chazar una petición de inscripción está que “la firma del peticionario [sea] incompatible con la que aparece en su petición de inscripción como elector”. Sec. 4.7(f) del Regla-mento para la Inscripción de Partidos por Petición de la Comisión Estatal de Elecciones de Puerto Rico de 24 de marzo de 1983, pág. 7. Distinto a la tesis mayoritaria, para la Comisión Estatal de Elecciones, un endoso debidamente notarizado no goza totalmente de presunción de corrección y legitimidad.
No albergamos duda de que ante el rechazo mayoritario a un mecanismo alterno que permita que las firmas de las peticiones de endosos sean también ante los funcionarios *403de las Juntas de Inscripciones Permanentes de cada muni-cipio,(2) el requisito de exclusividad notarial establecido por el Art. 3.001(3) de la Ley Electoral de Puerto Rico, supra, es inconstitucional: existen medios menos onerosos para salvaguardar los intereses del Estado.

La decisión de hoy es un ejemplo judicial claro en que la Partidocracia prevalece sobre la Democracia.


 Dispone:
“Se considerará como ‘Partido por Petición’ a cualquier agrupación de ciudada-nos que, con el propósito de figurar en la papeleta electoral de unas elecciones gene-rales, en o antes del primero de junio del año de elecciones se inscriba como partido político, mediante la radicación ante la Comisión de peticiones juradas al efecto, ante notarios públicos admitidos al ejercicio de la notarla, ... quienes percibirán de la Comisión Electoral un [(1)] dólar por cada petición notarizada válida como honorarios],] suscritas por un número de electores no menor del cinco (5) por ciento del total de votos depositados para todos los candidatos al cargo de Gobernador en la elección general precedente.”


 Estas juntas llevan a cabo un proceso continuo de inscripciones, transferen-cias y reubicaciones de electores, asuntos en que tiene que prevalecer la pureza electoral. Su capacidad y disponibilidad a tiempo completo y la autenticación de la firma —avalada por certificaciones emitidas por sus fimcionarios— logran los mis-mos propósitos legislativos.
Este mecanismo supletorio es adicional al uso de los notarios y, en términos históricos, más afín con lo que ha sido la “tradición” respecto a las inscripciones de nuevos partidos. Alivia la onerosidad del reclutamiento de abogados-notarios como única vía legal disponible en la autenticación de firmas.